USCA4 Appeal: 21-6710      Doc: 14         Filed: 08/03/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6710


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DARRYLE EDWARD ROBERTSON, a/k/a Tiger,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        George L. Russell, III, District Judge. (1:01-cr-00304-GLR-3)


        Submitted: July 22, 2022                                          Decided: August 3, 2022


        Before AGEE, RUSHING, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Darryle Edward Robertson, Appellant Pro Se. Jonathan Scott Tsuei, OFFICE OF THE
        UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6710      Doc: 14         Filed: 08/03/2022     Pg: 2 of 2




        PER CURIAM:

               Darryle Edward Robertson appeals the district court’s order denying his motion for

        a sentence reduction pursuant to Section 404(b) of the First Step Act of 2018, Pub L.

        No. 115-391, 132 Stat. 5194. We have reviewed the record and find no reversible error.

        After finding that Robertson was eligible for a sentence reduction, the court considered the

        statutory range, the advisory Sentencing Guidelines range, the 18 U.S.C. § 3553(a)

        sentencing factors, and Robertson’s post-sentencing conduct and rehabilitative efforts. See

        United States v. Collington, 995 F.3d 347, 358-61 (4th Cir. 2021). The court reasonably

        determined that the nature and circumstances of Robertson’s offense and other appropriate

        factors weighed against a sentence reduction. Accordingly, we affirm the district court’s

        order. United States v. Robertson, No. 1:01-cr-00304-GLR-3 (D. Md. Apr. 19, 2021). We

        deny the motions for appointment of counsel. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2